Title: To George Washington from Timothy Pickering, 13 October 1796
From: Pickering, Timothy
To: Washington, George


                        Sir, 
                            
                            
                             Department of State Octr 13. 1796.
                        
                        To-day I was honoured with your letter of the 10th instant. A commission will
                            be made out for Mr Bourne as district judge of Rhode Island. The letters concerning him
                            which I transmitted to you yesterday will add to the satisfaction you have in conferring the
                            commission on him.
                        The gentleman who was recommended for district attorney for Kentuckey, was
                            William Clarke. His commission was forwarded to him about two weeks ago.
                        Yesterday I received a letter from Mr King, which I do myself the honour to
                            inclose. If ever Britain is very complaisant it may be expected in her present perilous
                            situation. If the official note to Barthelemi is authentic, as Ld Grenville supposed, it was
                            not intended probably for instant operation on the american commerce; at least to the extent
                            at first apprehended. I have to-day received verbal information of one of our ships directly
                            from London, and which left Gravesend about the 17th of August, that met two French frigates
                            in the British channel, who examined and politely dismissed her. If, however, they should
                            take British property on board our vessels, on the pretences urged to Mr Monroe by M. De la
                            Croix, I should not be surprized.
                         
                        From the publication in the news-paper, of the information said to have been
                            received by our consul Vanderhost at Bristol, I conclude that the Boston vessel taken by the
                            Tunissians was soon released.
                        To-day I received letters from Colo. Humphreys, dated Augt 5 & 10.
                            Capt. OBrien sailed the fourth for Algiers, with 225,000 dollars. The arrival of the French
                            at Leghorn had, as was expected, interrupted the pecuniary negociations there: however, Mr
                            Bacri, brother to the one at Algiers, had undertaken to finish what the English House had
                            begun: so Colo. Humphreys concludes that business will end well.
                        Colo. Humphreys remarks, that he is much less apprehensive than some others of
                            a rupture between Spain & England. The portuguese were completing their infantry to
                            its establishment, and augmenting their cavalry: but the affair with Holland seemed to have
                            nearly or quite passed over. He says that "every thing does not appear to be perfectly on a
                            good understanding between portugal & Spain”: two ambassadors, one ordinary, the
                            other extraordinary, were appointed by the former to the latter. The Marquis of Pombal had
                            not then (Augt 10) sailed on his embassy to England. I have the honor to remain with the
                            highest respect, sir, your most obt servant
                        
                            Timothy Pickering
                            
                        
                    